Citation Nr: 1621461	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  09-49 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, including due to herbicide exposure.

2.  Entitlement to a disability rating in excess of 10 percent prior to October 22, 2013 for an anxiety disorder.

3.  Entitlement to a disability rating in excess of 70 percent since October 22, 2013 for an anxiety disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  

This case is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In July 2013, the Board granted a petition to reopen a claim for service connection for peripheral neuropathy and remanded the issue for additional development.  The Board also remanded the issues of entitlement to service connection for bilateral foot disorders and a left disorder, however, in a January 2014 rating decision VA granted those claims.  Hence, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to higher disability ratings for an anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have, and has not had since filing his August 2008 petition to reopen a prior claim for service connection, a diagnosis of peripheral neuropathy.  

2.  There is no competent evidence linking peripheral neuropathy to the appellant's active duty service.



CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated inservice, it may not be presumed to have been so incurred, and it is not caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also 38 C.F.R. §§ 3.102, 3.159, 3.326 (2015).  The Veteran has been provided satisfactory VCAA notice, and proper assistance through obtaining medical records, along with scheduled VA examination.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  

For direct service connection, the evidence must include competent, credible, and probative evidence that (1) the Veteran currently has the claimed disability, (2) that the claimed disability or injury was present or aggravated during service, and (3) that a nexus or link exists between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including acute and subacute peripheral neuropathy, shall be service-connected if they manifested to a compensable degree within one year following the date of the Veteran's last exposure to the herbicide agent, even if there is no record of such disease during service.  38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e)

A.  Peripheral Neuropathy

The Veteran asserts that he has peripheral neuropathy which either began inservice, or was manifested to a compensable degree within one year after his last exposure to herbicides, is otherwise related to an in-service injury or event, or is proximately related or chronically aggravated by service-connected disability.

While this combat Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam, VA compensation may only be awarded to an applicant for a disability existing on the date of application or at any time since the application was filed.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The most competent, credible, and probative evidence of record preponderates against finding that the Veteran has clinically demonstrated peripheral neuropathy in his upper or lower extremities since filing his August 2008 petition.  VA treatment records and examinations show several negative neurological evaluations.  See September 2010 VA Treatment Records; October 2013 VA Ankle and Feet Examination (no objective evidence of a neurological disorder); October 2013 VA Peripheral Neuropathy Examination (all nerves were evaluated; no objective evidence to support a diagnosis at this time); April 2015 VA Addendum Opinion (review of claims file, including service treatment records, did not reveal evidence of early-onset peripheral neuropathy during the Veteran's service in the Republic of Vietnam or within one year after his last date of exposure); see also January 2006 VA Agent Orange Registry Examination.  While a VA podiatrist assessed the Veteran with neuralgia related to the feet in June 2009, and the October 2013 VA examiner diagnosed only arthritis of the left ankle and feet following a normal neurological evaluation.

The Veteran is competent to report symptoms of numbness in his feet and left ankle and when they began.  As a layperson, however, the Veteran is not competent to diagnose peripheral neuropathy.  The medical diagnosis in this case required specialized medical knowledge and training, given the interplay of multiple systems within the body and the Veteran's overlapping medical conditions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  The Board therefore gives more probative weight to the medical evidence of record, including the October 2013 VA examinations, which considered the Veteran's lay reports.

As such, the preponderance of the most probative evidence is against the claim and it is denied.  


ORDER

Entitlement to service connection for peripheral neuropathy is denied.


REMAND

The United States Court of Appeals for Veterans Claims has held that the receipt of a 100 percent scheduler rating for service-connected disability does not necessarily render moot any pending claim for a total disability evaluation based on individual unemployability due to service connected disorders.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total scheduler disability rating is already in effect, the Court's decision in Bradley recognized that a separate award of a total disability evaluation based on individual unemployability due to service connected disorders predicated on disorders other than those which form the basis for a 100 percent schedular rating may form the basis for an award of special monthly compensation

During his October 2013 VA psychiatric examination, the Veteran raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders when he reported that he had retired due to his increasing inability to manage both his job and his posttraumatic stress disorder symptoms.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

As the October 2013 VA psychiatric examiner indicated that the Veteran had only one psychiatric disorder-posttraumatic stress disorder-the nature of the claimant's current diagnosis is unclear.  As the inferred claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is based on the appellant's psychiatric symptoms, it is regardless clear that the Veteran's appeal for a higher disability rating for an anxiety disorder is inextricably intertwined with the raised claim for individual unemployability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Veteran was last provided a VA psychiatric examination in October 2013, almost three years ago, and the record does not appear to contain any VA psychiatric treatment records from after October 2013.  VA should obtain any outstanding relevant treatment records and provide a new VA examination on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records since January 2008.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  If the Veteran identifies any additional relevant private treatment records, request that he complete an appropriate release form and obtain and associate with the claims file any non-duplicative relevant records.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner must be provided access to the appellant's claims folder, VBMS file and Virtual VA file.  All indicated studies and tests should be performed. Following examination of the Veteran, the examiner must address the nature and extent of his anxiety disorder not otherwise specified.  The examiner must conduct a detailed mental status examination and specifically address how the anxiety disorder alone impacts the appellant's ability to work.  If the examiner diagnoses any disorder other than an anxiety disorder an opinion must be expressed addressing whether it is at least as likely as not that the disorder is related to service.  A complete rationale must be provided for any opinion offered.

Finally, the examiner should elicit from the Veteran a detailed employment history, including any special training and descriptions of daily tasks for each position.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented their consideration of both electronic claims folders, to include identifying the date range of Virtual VA and Veterans Benefits Management System records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Then, readjudicate the remaining claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


